Citation Nr: 0104311	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for loss of 
consciousness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND


The veteran had active duty from November 1969 to September 
1970.

This appeal arose from an August 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's claims 
for service connection were not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefits sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has asserted that she had fallen out of her top 
bunk in March 1970 and that this fall resulted in memory loss 
and loss of consciousness.  The service medical records did 
contain a notation on March 26, 1970 that she had fallen out 
of bed.  However, she indicated that she was treated at the 
Great Lakes Naval Hospital for loss of consciousness.  It is 
determined that this facility should be contacted in order to 
ascertain whether or not the veteran was treated for the 
residuals of a fall.

The RO had also requested that any line of duty determination 
as to this fall be obtained and associated with the claims 
folder.  The result of any such request is not clear from a 
review of the available records.  Therefore, it is found that 
another request for any line of duty determination should be 
made.

A review of the record also indicates that the veteran has 
never been afforded a VA examination.  Such an examination 
would be helpful in ascertaining whether she currently 
suffers from the claimed disorders and whether they are 
related to her period of service.

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
Specifically, the Great Lakes Naval 
Hospital in Great Lakes, Illinois should 
be contacted to ascertain whether they 
have any treatment records pertaining to 
the veteran.  All efforts to obtain these 
records must be documented for the claims 
folder.  If the records cannot be found, 
it should be so stated, and the RO should 
inform the veteran of VA's and her duties 
to obtain these records.

2.  The RO should contact the appropriate 
service department and request that a 
search be conducted for a line of duty 
determination concerning a fall in March 
1970.  All efforts to obtain this 
information must be documented for the 
record.  If such a line of duty 
determination was not performed, it 
should be so stated for the record.

3.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and non-VA) who treated the veteran 
for migraines, memory loss and loss of 
consciousness residuals since her date of 
discharge from service.  After securing 
the necessary releases for any named 
private sources, the RO should obtain 
these records.

4.  The veteran should be afforded a VA 
general medical examination, to include, 
but not limited to, a neurological 
examination, to ascertain whether she 
currently suffers from migraine 
headaches, memory loss and the residuals 
of a loss of consciousness.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner, after 
reviewing the entire claims folder, to 
include the service medical records and 
any records obtained in conjunction with 
this remand, should render an opinion as 
to whether it is at least as likely as 
not that migraine headaches, memory loss 
and the residuals of loss of 
consciousness, if diagnosed, are related 
to her period of service.  All indicated 
special studies deemed necessary must be 
accomplished.  A complete rationale for 
any opinions rendered must be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





